—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered February 28, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the second degree and was sentenced to a prison term of four years to life. On this appeal, defendant contends that the sentence imposed is harsh and excessive. Defendant was allowed to plead guilty as he did in satisfaction of a three-count indictment which included the more serious charge of criminal possession of a controlled substance in the first degree. In addition, the sentence was less than the harshest possible. Given these facts, we find no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.